Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on June 3, 2022. Claims 3, 11 and 13 are pending.

Allowable Subject Matter
Claims 3, 11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In regarding to independent claim 3, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of determine, based on the recognized relative behavior with respect to the detected target, whether the detected target is the stationary object or the non-stationary object to set the evaluation value of the background map information regarding a detected position of the detected target, wherein based on a determination that the detected target is the stationary object, the database management device increases the evaluation value of the background map information regarding the detected position from a previous value, and based on a determination that the detected target is the non-stationary object, the database management device decreases the evaluation value of the background map information regarding the detected position from the previous value and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

In regarding to independent claim 11, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of determining whether or not the detected target is the stationary object based on the relative behavior is first determination processing, the database management device is further configured to execute second determination processing that determines whether the detected target is the stationary object based on whether the evaluation value of the background map information regarding the detected position of the detected target is equal to or higher than a predetermined value, based on a result of the first determination processing and a result of the second determination processing agreeing with each other, the database management device is further configured to increase the evaluation value of the background map information regarding the detected position from a previous value based on the result of the first determination processing and the result of the second determination processing not agreeing with each other, the database management device is further configured to decrease the evaluation value of the background map information regarding the detected position from the previous value and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

In regarding to independent claim 13, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of determining whether the detected target is the stationary object based on the relative behavior includes calculating a certainty factor of the detected target being the stationary object based on the relative behavior, based on the certainty factor being equal to or higher than a certainty factor threshold, the database management device is further configured to increase the evaluation value of the background map information regarding the detected position, and based on the certainty factor being lower than the certainty factor threshold, the database management device is further configured to decrease the evaluation value of the background map information regarding the detected position and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666